Citation Nr: 9923364	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-33 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic sacro-
iliac strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the distal end of the left little finger on the 
non-dominant hand, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claims.

The file contains several prescription labels which do not 
indicate whether they were received and reviewed by the RO.  
There is no supplemental statement of the case pertaining to 
this evidence.  See 38 C.F.R. § 19.31.  However, to the 
extent there is any pertinent information contained in this 
evidence, information that the veteran is taking medication 
for his disabilities has already been considered by the RO in 
its evaluation of the veteran's disabilities.

In reviewing the record, the Board notes that a November 1996 
VA examination report shows that the veteran has some loss of 
grip strength of the left hand, apparently due, at least in 
part, to his traumatic arthritis of the left 5th finger.  
Service connection is in effect for the left 5th finder 
disability only.  However, the Board finds that an issue of 
secondary service connection for additional disability of the 
left hand has been raised by the record (see page 7).  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims.

2.  The veteran's chronic sacro-iliac strain is productive of 
pain, limitation of motion, muscle spasms, and with osteo-
arthritic changes, or narrowing or irregularity of joint 
space but there is no unfavorable ankylosis of the lumbar 
spine

3.  The veteran's traumatic arthritis of his left hand is 
confined to the little finger, which results in functional 
limitation but not unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for sacro-iliac strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5294, 5295 (1998).

2.  The rating code does not provide for a compensable 
evaluation for traumatic arthritis of the left little finger.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 4.71a, Diagnostic 
Codes 5010, 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his 
sacro-iliac strain and his traumatic arthritis of the left 
little finger should be increased to reflect more accurately 
the severity of his symptomatology.  As a preliminary matter, 
it is noted that the veteran's claims allege an increase in 
severity of the service-connected disability, and are 
therefore well-grounded claims for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Back disability

The veteran was granted service connection in May 1956 for 
sacro-iliac sprain.  He now contends that he has difficulty 
bending over and that this inhibits his ability to work.  He 
states that his legs are painful at times and he has to rest 
for a moment to get his strength back.

The claims file contains numerous x-rays of the lumbosacral 
spine as well as several reports of VA examinations.  For 
purposes of this decision, the most recent examination, dated 
in November 1996, is most important.  At that time, the 
veteran presented wearing a back brace and a cane.  He had 
had no surgery.  He was taking tolmetin.  He reported 
aggravation of his back pain with weather changes, prolonged 
sitting, and prolonged standing.  He reported chronic neck 
and back pain sometimes radiating to the right leg.  On 
physical examination, the veteran was observed to ambulate 
independently.  He had tenderness and soreness across the 
lumbar spine.  No increased kyphosis or scoliosis was noted.  
There was pain with motion.  The veteran could flex to 80 
degrees, extend to neutral, and bend and rotate to 25 degrees 
in both directions.  He had difficulty raising up on his toes 
and heels.  His reflexes were 4+ and equal, and strength and 
sensation were symmetrical.  X-rays showed early minimal 
arthritis with scoliosis towards the right and narrowing disc 
space at L5-S1.  He was diagnosed with early degenerative 
arthritis with right scoliosis.

The veteran's back disability is evaluated as lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  
The highest evaluation available for that disability is 40 
percent where the lumbosacral strain is severe, involving 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran currently is evaluated at 40 percent, 
the highest available rating under this provision.

An evaluation of 40 percent is the maximum rating provided by 
Code 5292 for limitation of motion of the lumbar spine, and 
is assigned when severe in degree; and 40 percent is also the 
maximum rating provided by Code 5295 for lumbosacral strain, 
and is assigned when severe in degree.  If a veteran is in 
receipt of the maximum disability rating available under a 
diagnostic code for limitation of motion, consideration of 
functional loss due to pain is not required.  Johnson v. 
Brown, 10 Vet. App. 80 (1997).

Code 5289 provides for a higher rating of 50 percent for 
unfavorable ankylosis of the lumbar spine, but the veteran 
does not have such condition. 

As the veteran is not service-connected for degenerative disc 
disease or intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Code 5293 is not for application.  

The veteran's claim for an increased evaluation does not 
warrant referral for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1998).  Although the veteran has 
asserted that he is unable to work, he has not indicated that 
this is due solely to his back condition.  In fact, the 
record shows that the veteran receives nonservice-connected 
pension based on his combined service-connected and 
nonservice-connected disabilities.  The veteran's service-
connected back disability does not present such an unusual 
disability picture, involving factors such as frequent 
hospitalization or marked interference with employment, which 
would render impractical the application of the regular 
schedular standards.



B.  Left little finger

The veteran was granted service connection for traumatic 
arthritis of the distal end of the left little finger in 
September 1961.  This disability continuously has been 
evaluated as noncompensable.  On examination in November 
1996, the left fifth finger showed some tenderness, soreness, 
and residual swelling of the proximal interphalangeal joint 
and mallet deformity at the distal interphalangeal joint.  
The veteran reported the joint is aggravated by weather 
changes.  He could not fully grip and grab with the fifth 
finger.  The rest of the hand functioned normally.  He was 
diagnosed with arthritis of the left fifth finger and mallet 
deformity.  X-rays showed minimal arthritis.

The veteran's finger disability is evaluated pursuant to 
38 C.F.R. § 4.71a, DC 5010 for traumatic arthritis, which is 
evaluated as degenerative arthritis.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.  The only applicable 
code for evaluating limitation of motion of the left little 
finger is 38 C.F.R. § 4.71a, DC 5227, which sets forth 
criteria for evaluating ankylosis of fingers other than the 
thumb, index and middle fingers.  Under DC 5227, on either 
the major or minor hand, ankylosis is given a noncompensable 
evaluation unless it is so extreme as to be akin to 
amputation.  This is not the case herein, as the veteran 
still has considerable use of his left little finger.  DC 
5003 provides for a 10 percent evaluation for arthritis of a 
major joint or group of minor joints where limitation of 
motion is noncompensable under the specific applicable code.  
However, as the veteran's arthritis involves neither a major 
joint nor a group of minor joints, a 10 percent evaluation is 
not available for his disability.

The Board notes that it is apparent in reviewing the report 
of the November 1996 VA examination that the veteran has some 
loss of grip strength of the left hand due to his 5th finger 
disability.  The veteran's claim for an increased evaluation 
does not warrant referral for extraschedular consideration 
(38 C.F.R. § 3.321(b)(1998))  because, while the veteran has 
asserted that he is unable to work, he has not indicated that 
this is due his finger disability.  As noted earlier in this 
decision, the he is currently in receipt of nonservice-
connected pension based on his combined service-connected and 
nonservice-connected disabilities.  The veteran's service-
connected left little finger disability does not present such 
an unusual disability picture, involving factors such as 
frequent hospitalization or marked interference with 
employment, which would render impractical the application of 
the regular schedular standards.  However, as to the loss of 
grip strength, the Board finds that an issue of secondary 
service connection for additional disability of the left hand 
has been raised by the record (specifically the November 1996 
VA examination report showing some loss of grip strength of 
the left hand, apparently due, at least in part, to the 
veteran's traumatic arthritis of the left 5th finger).  This 
matter is referred to the RO for appropriate action (see 
introduction to this decision.).   


ORDER

1.  The claim for an increased evaluation for chronic sacro-
iliac strain, currently evaluated as 40 percent disabling, is 
denied.

2.  The claim for an increased evaluation for traumatic 
arthritis of the distal end of the left little finger on the 
non-dominant hand, currently evaluated as noncompensable, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

